EXHIBIT 10.4

 
FIRST AMENDMENT TO


TERMINATION AND RELEASE AGREEMENT




First Amendment, dated as of November 15, 2007 (the “Amendment”), to the
Termination and Release Agreement, dated as of December 8, 2004 (the “Release
Agreement”), by and among Thomas L. Kennedy (the “Executive”), KNBT Bancorp,
Inc., a Pennsylvania corporation and successor to Northeast Pennsylvania
Financial Corp. (the “Company”), and Keystone Nazareth Bank & Trust Company, as
successor to First Federal Bank (the “Bank”).  Capitalized terms which are not
defined herein shall have the same meaning as set forth in the Release
Agreement.


W I T N E S S E T H:


WHEREAS, the Effective Date of the Merger was May 19, 2005;


WHEREAS, the Executive has terminated employment with the Bank, and he is
currently receiving insurance benefits pursuant to Section 3(a) of the Release
Agreement;


WHEREAS, the IRS subsequently issued final regulations under Section 409A of the
Code in April 2007, and the parties hereto desire to amend the Release Agreement
to comply with such final regulations; and


WHEREAS, Section 5(b) of the Release Agreement provides that the parties hereto
may amend the Release Agreement;


NOW, THEREFORE, in consideration of the premises, the mutual agreements herein
set forth and such other consideration the sufficiency of which is hereby
acknowledged, the Company, the Bank and the Executive hereby agree as follows:


1.           Amendment to Section 3(a) of the Release Agreement.  Section 3(a)
of the Release Agreement is hereby amended to add the following language at the
end of such section:


 
“Any insurance premiums payable by the Parent pursuant to this Section 3(a)
shall be payable at such times and in such amounts as if the Executive was still
an employee of the Parent or the Bank, subject to the terms of Section 3(a)
hereof and subject to any increases in such amounts imposed by the insurance
company or COBRA.  The amount of insurance premiums required to be paid by the
Parent in any taxable year shall not affect the amount of insurance premiums
required to be paid by the Parent in any other taxable year.”




1

--------------------------------------------------------------------------------



2.           Effectiveness.  This Amendment shall be deemed effective as of the
date first written above, as if executed on such date.  Except as expressly set
forth herein, this Amendment shall not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Release Agreement, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect and shall be otherwise unaffected.


3.           Governing Law.  This Amendment and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania applicable to contracts entered into and to be
performed entirely within the Commonwealth of Pennsylvania, except to the extent
that federal law controls.


4.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall for all purposes be deemed an original, and
all of which together shall constitute one and the same instrument.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company, the Bank and the Executive have duly executed
this First Amendment as of the day and year first written above.





               
Name:
Thomas L. Kennedy, Executive
         
ATTEST:
   
KEYSTONE NAZARETH BANK
     
& TRUST COMPANY
         
BY:
   
BY:
 
Name:
Michele A. Linsky
 
Name:
Jeffrey P. Feather
Title:
Corporate Secretary
 
Title:
Chairman of the Board
                                       
ATTEST:
   
KNBT BANCORP, INC.
         
BY:
   
BY:
 
Name:
Michele A. Linsky
 
Name:
Jeffrey P. Feather
Title:
Corporate Secretary
 
Title:
Chairman of the Board




3

--------------------------------------------------------------------------------


